                      IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

IN RE: DAVID STANLEY SMITH                    CASE NO.: 4:19-bk-14454 B/B                   CH. 13


       AMENDED OBJECTION TO ALLOWANCE OF CLAIM
                (Court Claim No #9 and 10)

       Comes new the Debtor, by and through his attorneys, Knollmeyer Law Office, P.A. , and for
his Objection to Claim, states:
       1. The debtor filed a Chapter 13 bankruptcy on August 23, 2019.
       2. That the deadline for creditors to file a proof of claim was November 1, 2019.
       3. On February 18, 2020, Wayne English and William Burris (“creditor”) filed a secured
claim (Claim 9) in the amount of $177,296.25 (Exhibit 1) reflecting a mortgage on the debtor’s
homestead located at 5709 Northhills Blvd, North Little Rock, Arkansas 72116. and a legal
description of Lot 50, Block15, Overbrook addition to the City of North Little Rock, Pulaski Cunty,
Arkansas.
       4.    The claim alleges an arrearage of $35,493.44.
       5. On April 16, 2020, creditor filed an amended claim (Claim 10) in the amount of
$177,296.25 (Exhibit 2).
       6. The claim alleges an arrearage of $40,593.44.
       7. The creditors filed an attachment to the claim which purports to reflect an itemization of
the loan payment history from date of first default.
       8. The attachment is incomplete and fails to comply with Bankruptcy Rule 3001.
       9. That attached to the claim is a mortgage reflecting the individual, Howard Burris as
mortgagee.
       10. The mortgage reflects the debtor executed a promissory note to Howard Burris reflecting
an indebtedness on the subject property of $185,000 on July 26, 2004.
       11. The promissory note was not attached to the creditors’ claims.
       12. Debtor objects to the claims filed by creditor English & Burris pursuant to 11 U.S.C.
§502(b)(1) based on insufficient proof shown that creditors are the holders of a note and mortgage
against the debtor.
        WHEREFORE, Debtor prays that this Court enter an Order disallowing claims #9 and #10,
and for reasonable attorney fees and expenses to Knollmeyer Law Office, P.A., attorney for debtor,
and for all other relief to which he is entitled.

KNOLLMEYER LAW OFFICE, P.A.
2525 John Harden Drive
Jacksonville, AR 72076
(501) 985-1760

By:/s/Lonnie Grimes
 Michael Knollmeyer, AR86-105
 Lonnie Grimes, AR88-033
 Attorneys for Debtors




                               CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that a copy of the above and foregoing was served by
electronic noticing or by United States first class mail, properly addressed and postage pre-paid this
8th day of June, 2020, upon:

Joyce Bradley Babin

John Ogles
Attorney for Wayne English
and William Burris
200 South Jeff Davis
Jacksonville, AR 72076

                                                      /s/Lonnie Grimes
                      IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

IN RE: DAVID STANLEY SMITH                    CASE NO.: 4:19-bk-14454 B/B                     CH. 13


                 NOTICE OF OPPORTUNITY TO OBJECT
         NOTICE IS HEREBY GIVEN that the captioned debtor has filed an Objection to Allowance
of Claim.
         YOU ARE FURTHER NOTIFIED that you have thirty (30) days from the date of this Notice
to file a written objection and request a hearing. Objections must be filed with the Bankruptcy Court
at 300 West Second Street, Little Rock, AR 72201. FAILURE TO FILE AN OBJECTION TO THE
OBJECTION TO ALLOWANCE OF CLAIM SHALL BE DEEMED A STATEMENT OF NO
OPPOSITION TO DEBTOR’S OBJECTION TO ALLOWANCE OF CLAIM, AND THE COURT MAY
ENTER, WITHOUT FURTHER NOTICE, AN ORDER DISALLOWING DEFENDANT’S CLAIM
AGAINST DEBTOR/PLAINTIFF.
         If objections to the Debtor’s Objection To Allowance Of Claim are filed, they will be set for
hearing by subsequent notice. If no objections are received, an order dismissing Defendant’s claim
against Debtor/Plaintiff order will be entered without further notice or hearing.
         The automatic stay shall remain in full force until modified or vacated by the Court.

KNOLLMEYER LAW OFFICE, P.A.
2525 John Harden Drive
Jacksonville, AR 72076
(501) 985-1760

By:/s/Lonnie Grimes
 Michael Knollmeyer, AR86-105
 Lonnie Grimes, AR88-033
 Attorneys for Debtors
